PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the motion for rehearing heretofore filed by appellees be dismissed, and that said cause be reversed for final disposition by the District Court for the Southern District of Texas, and was submitted to the court.
*1020On consideration whereof, it is now here ordered and adjudged by this court that the motion filed by appellees for a rehearing in the above entitled and numbered cause be dismissed; that the judgment of the said District Court be reversed, and that said cause be remanded to the said District Court for the Southern District of Texas for further proceedings.
It is further ordered and adjudged that the mandate of this court issue without delay.